 Case: 4:18-cv-01002-CDP Doc. #: 53 Filed: 05/24/19 Page: 1 of 2 PageID #: 339



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

COSMOS GRANITE (CENTRAL), LLC,              )
                                            )
       Plaintiff,                           )
                                            )       Case No. 4:18-CV-1002-CDP
vs.                                         )
                                            )
RIVER CITY GRANITE & STONE                  )
WORKS, LLC, et al.,                         )
                                            )
       Defendants.                          )


        DEFENDANTS 3 RIVERS SOLID SURFACE & REMODELING LLC,
      CHANDA KELLEY AND WILLIAM ANDERSON'S MOTION TO DISMISS
                     FIRST AMENDED COMPLAINT


       COME NOW Jane Cohen of The Law Offices of Jane Cohen LLC, and Luke A.

Baumstark of The Baumstark Firm, LLC, and, pursuant to Federal Rules of Civil Procedure

8(a)(2), 9(b) and 12(b)(6), respectfully move this honorable Court to dismiss Counts V, VI, and

VII of Plaintiff’s First Amended Complaint as directed against Defendants 3 Rivers Solid

Surface & Remodeling LLC, Chanda Kelley, and William Anderson with prejudice at Plaintiff's

costs because Plaintiff has failed to state a claim for which relief can be granted as to each of

these Counts. Defendants 3 Rivers, Kelly and Anderson further seek such other relief as this

Court deems appropriate under the circumstances. A Memorandum in Support of this Motion is

filed contemporaneously herewith and sets forth the basis in fact and law for dismissing said

Counts.




                                                1
 Case: 4:18-cv-01002-CDP Doc. #: 53 Filed: 05/24/19 Page: 2 of 2 PageID #: 340




Respectfully submitted,

/s/ Jane Cohen__________                              /s/ Luke A. Baumstark
Jane Cohen #2844                                      Luke A. Baumstark #56344
THE LAW OFFICES OF JANE COHEN LLC                     THE BAUMSTARK FIRM, LLC
2001 s. Big Bend Blvd.                                815 Geyer Avenue
St. Louis, MO 63117                                   St. Louis, MO 63104
(314) 881-6145                                        (314) 492-6290
(314) 644-4303 FAX                                    (314) 492-6348 FAX
jane@janecohen.com                                    luke@baumstarkfirm.com




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on the 24th day of May, 2019, this document was filed
with the court via the CM/ECF system which will send notice to all parties of record.

                                                   /s/ Luke A. Baumstark




                                               2
